Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 19-20 are objected to because of the following informalities: This claim appears to be in an independent form. However, this claim contains the dependency “according to claim 1” and “according to claim 19” and the claim language does not conform to the U.S. Patent Practice.  Examiner recommends amending this claim to incorporate all of the limitations of claim 1 into claims 19 and 20, respectively. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the limitations “connected to at least part of the pixel circuits of the sub-pixels in one of the pixel groups.”  The claim language is not clear and vague because Examiner can interpret the limitations in a variety ways. (i.e., output terminal connected, not connected, or connected to at least part of the circuit of a first group or second group.).  Examiner recommends amending the claims to avoid the confusion of 
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejections and objections above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SEJOON AHN/Primary Examiner, Art Unit 2628